                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           No. 5:16-CR-224-2H
                            No. 5:18-CV-345-H




COURTNEY LAVELLE MEREDITH,            )
     Petitioner,                      )
                                      )                     ORDER
       v.
                                      )
UNITED STATES OF AMERICA,             )
     Respondent.                      )


      This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #95].                The government

filed a motion to dismiss, [DE #99], to which petitioner responded,

[DE #103].     Additionally, petitioner filed an application for a

subpoena duces tecum, 1 [DE #104]; a motion for discovery and

production of documents, [DE #105], and a motion for continuance

to conduct discovery, [DE #106].          The court ordered the government

to respond to petitioner’s allegation in his response that counsel

did not present a plea agreement offer to him.               [DE #108].    The

government responded, [DE #115].           Petitioner did not reply, but

mail sent to petitioner was returned as undeliverable.              Therefore,

by   order   dated   December   7,   2020,   this   court    gave   petitioner



1 Petitioner has entitled DE #104, “ex parte application for writ for subpoena

duces tecum.” However, this motion is not ex parte, as petitioner served it on
the government.    [DE #104-1 at 3].    It will be referred to herein as an
application for a subpoena duces tecum.



        Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 1 of 9
additional time to reply [DE #117]. On January 4, 2021, petitioner

filed a motion for extension of time which was granted by order

dated January 14, 2021, allowing petitioner an additional 28 days

to reply. [DE #118, #119].          There have been no further filings,

and the time for filing has expired.             This matter is ripe for

adjudication.

                                 BACKGROUND

      On March 14, 2017, petitioner pled guilty, without a written

plea agreement, to conspiracy to distribute and possess with intent

to distribute a quantity of cocaine base (crack), in violation of

21   U.S.C.   §§ 846,   841(a)(1)    and    (b)(1)(C),   (Count    One);   and

distribution and possession with intent to distribute a quantity

of cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1)

(Count Two). 2   On June 13, 2017, the court sentenced petitioner to

a total term of imprisonment of 151 months. 3            Petitioner filed a

motion for review, [DE #76], followed by a Notice of Appeal.               [DE

#79].   The motion for review, [DE #76], is hereby terminated as

MOOT, in light of the appeal and decision by the Fourth Circuit

affirming petitioner’s sentence.           [DE #91].




2 Petitioner filed a motion to withdraw his guilty plea pro se on May 10, 2017,
[DE #66], and on May 24, 2017, through counsel, moved to withdraw the motion to
withdraw his guilty plea, [DE #71]. The court allowed withdrawal of the motion
to withdraw his guilty plea on June 7, 2017. [DE #73].
3 On July 6, 2017, the judgment was amended to correct a clerical error.    [DE
#83]. Counsel for petitioner filed an additional notice of appeal following
this amended judgment. [DE #84].

                                       2

        Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 2 of 9
       Petitioner timely filed a motion to vacate pursuant to 28

U.S.C. § 2255 on July 12, 2018, [DE #95].

                            COURT’S DISCUSSION

  I.     Motion to Vacate

         A. Ineffective Assistance of Counsel

             i.    Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).      First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.          Id. at 687-91.      In making this

determination,     there   is   a   strong    presumption     that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”           Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).        Second, petitioner “must show that

there   is    a   reasonable    probability     that,   but   for    counsel’s

                                      3

         Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 3 of 9
unprofessional errors, the result of the proceeding would have

been    different.    A    reasonable         probability      is     a   probability

sufficient to undermine confidence in the outcome.”                       Id. at 694.

Further, when challenging a guilty plea, petitioner “must show

that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”       Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       “The negotiation of a plea bargain is a critical phase of

litigation for purposes of the Sixth Amendment right to effective

assistance of counsel.” Padilla v. Kentucky, 559 U.S. 356, 373

(2010)). “[A]s a general rule, defense counsel has the duty to

communicate formal offers from the prosecution to accept a plea on

terms   and   conditions    that    may       be   favorable   to     the   accused.”

Missouri v. Frye, 566 U.S. 134, 145 (2012)).                   The Fourth Circuit

has held, “[t]o demonstrate prejudice where counsel’s allegedly

deficient performance led to the rejection of a plea offer, the

defendant must demonstrate that, but for counsel’s ineffective

advice, a reasonable probability exists ‘that the defendant would

have accepted the plea and the prosecution would not have withdrawn

it in light of intervening circumstances,’ that the court would

have accepted the offer, and that the defendant would have been

convicted     of   less   serious   charges        or   received     a    less   severe

sentence than the judgment actually imposed.”                       United States v.



                                          4

         Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 4 of 9
Hall, 771 F. App'x 226, 227 (4th Cir. 2019) (quoting Lafler v.

Cooper, 566 U.S. 156, 164 (2012)).

            ii.    Analysis

       Petitioner contends counsel failed to properly investigate

his case, which led to his not getting a minor role adjustment at

sentencing.       Further he contends counsel failed to object to the

lack of a minor role adjustment and that the court did not properly

resolve the objection. 4

       Petitioner’s claim fails.       Counsel did object to the lack of

a minor role adjustment, making an argument both in writing and

orally    at   sentencing.      The   court,   over    counsel’s      objection,

declined to rule on the objection, finding it had no impact on his

guideline range because he was found to be a career offender, a

finding upheld by the Fourth Circuit on appeal.                United States v.

Meredith, 712 F. App’x 298, 299 (45h Cir. 2018) (“[t]he court

properly determined that, even if the USSG §3B1.2 adjustment had

reduced Meredith’s offense level, the total offense level based

upon   Meredith’s     career    offender    status     would    not     have   been

reduced.”)     Therefore,      petitioner’s    claim    fails     for    lack    of

prejudice because even if he could show counsel failed to properly




4 The court notes the contradictory nature of alleging both that
counsel failed to object and also that the court failed to
properly adjudicate his objection.
                                        5

         Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 5 of 9
investigate his case, he has not shown a minor role adjustment

would have impacted his sentence.

      Petitioner    also    contends       counsel   rendered   ineffective

assistance by urging him to plead guilty to Count Two, essentially

alleging that his plea was involuntary.          He also contends, in his

response to the government’s motion to dismiss that his counsel

did   not   tell   him   about   a   plea    offer   the   government   made.

Petitioner fails to state a claim on either argument.

      As to the allegation that counsel urged him to plead guilty,

the court notes his statements, made under oath, at the Rule 11

hearing contradict these allegations.            During that hearing, the

magistrate judge asked petitioner:

      Now, sir, have you had time to and have you, in fact,

      discussed your case with your lawyer?

      THE DEFENDANT: Yes.

      THE COURT: And has he answered all of your questions

      concerning you case and your plea?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: Are you satisfied with Mr. Hosford’s counsel

      and his advice to you?

      THE DEFENDANT: Yes, ma’am.



      [DE #86 at 12-13]. When the magistrate judge asked petitioner

if ‘anyone threatened [him] or tried to force [him] in any way to

                                       6

        Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 6 of 9
try to get [him] to plead guilty[,] he also answered in the

negative.    [DE #86 at 15].

      In light of petitioner’s solemn declarations in open court,

indicating his understanding and willingness to enter his plea of

guilty   after     conferring   with   his   counsel,   petitioner’s     claim

fails.      “[A]    defendant’s   solemn     declarations    in   open   court

affirming [a plea] agreement . . . carry a strong presumption of

verity . . . because courts must be able to rely on the defendant’s

statements made under oath during a properly conducted Rule 11

plea colloquy.”      United States v. Lemaster, 403 F.3d 216, 221 (4th

Cir. 2005) (internal quotation marks and citations omitted).

      Addressing his second contention, petitioner contends his

counsel turned down a plea agreement without presenting it to

petitioner.        However, petitioner’s own argument notes counsel

explained to petitioner that he did so to “preserve the appeal

rights” due to the “government playing hard ball.”            [DE #103 at 2-

3].   Petitioner pled guilty without a plea agreement and preserved

his appeal rights.

      At petitioner’s Rule 11 hearing, the United States Magistrate

Judge inquired of the government, “[w]ere any formal plea offers

made by the government?”          [DE #86 at 14].           Counsel for the

government responded affirmatively. Id. When the court then asked

defense counsel, “[a]nd were they conveyed to the defendant[,]”



                                       7

         Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 7 of 9
counsel for the defendant responded, “[y]es, Your Honor.”                    [DE #86

at 14-15].

     There is no allegation in the record that petitioner would

have received a more favorable plea or sentence had he pled guilty

with a plea agreement. United States v. Hall, 771 F. App'x 226,

227 (4th Cir. 2019).          There is no other allegation of prejudice

either.       Therefore, this argument is without merit.


  II.     Other Pending Motions

     Petitioner      additionally        has    filed    an    application    for    a

subpoena    duces    tecum,     [DE    #104];   a     motion   for   discovery   and

production of documents, [DE #105], and a motion for continuance

to conduct discovery, [DE #106].              As petitioner’s claims are being

dismissed on the motion to dismiss of the government, these motions

are TERMINATED AS MOOT.

                                      CONCLUSION

     For     the    foregoing     reasons,      the     government’s    motion      to

dismiss, [DE #99], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #95], is hereby DISMISSED.                  Petitioner’s motion for

review, [DE #76]; application for a subpoena duces tecum, [DE

#104]; motion for discovery and production of documents, [DE #105],

and motion for continuance to conduct discovery, [DE #106], are

hereby TERMINATED AS MOOT.             The clerk is directed to close this

case.


                                          8

          Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 8 of 9
     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."            28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating   that    reasonable       jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.
          22nd day of March 2021.
     This ____



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#26




                                     9

       Case 5:16-cr-00224-H Document 120 Filed 03/23/21 Page 9 of 9
